IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                    DIVISION ONE
STATE OF WASHINGTON,                     )
                                         )      No. 80167-8-I
                    Respondent,          )
                                         )
        v.                               )      UNPUBLISHED OPINION
                                         )
M.G.,                                    )
                                         )
                    Appellant.           )
                                         )

        PER CURIAM — M.G. appeals juvenile court orders concluding he

violated his probation by refusing to submit to urinalysis, ordering him to

serve one day in detention, and suspending the detention time if he

submitted to urinalysis. M.G. concedes that the mental health disposition

alternative underlying his probation contained a number of probation

conditions, including mental health counseling, substance abuse counseling,

and urinalysis. He argues, however, that “Article I, section 7 does not

authorize suspicionless probation searches unrelated to the facts of the

case,” and “[t]he trial court unconstitutionally penalized [him] for asserting his

right to privacy.” He claims “[s]uch errors are likely to recur in juvenile cases

without direction otherwise from this Court” and asks that we “vacate the

order for suspicionless, random searches . . . .”
No. 80167-8-I/2




      The State points out that the mental health disposition alternative

contained a standard community supervision condition that M.G. “shall not

possess or consume drugs/alcohol or possess drug paraphernalia, with

monitoring as directed, including urinalysis.” The State further asserts, and

M.G. does not dispute, that M.G. did not oppose the probation counselor’s

recommended conditions at the disposition hearing, that he did not appeal

the disposition that included the condition, and that his appeal from the post-

disposition orders does not bring the original judgment up for review.

      In addition, the State points out, and M.G. again does not dispute, that

the appeal is moot because “the conditions of the suspension [were]

satisfied, the sanction was never imposed,” and “[t]he period of supervision

has expired.” Cases presenting moot issues on appeal are generally

dismissed. City of Seattle v. Johnson, 58 Wash. App. 64, 66–67, 791 P.2d 266

(1990). However, a court may address a moot issue if “matters of continuing

and substantial public interest are involved.” Sorenson v. City of Bellingham,

80 Wash. 2d 547, 558, 496 P.2d 512 (1972). Three criteria “must be

considered” in determining whether the requisite public interest exists:

(1) the public or private nature of the question presented, (2) the need for a

judicial determination for future guidance of public officers, and (3) the

likelihood of future recurrences of the issue. State v. G.A.H., 133 Wash.
2
No. 80167-8-I/3




App. 567, 573, 137 P.3d 66, 69 (2006). Because M.G. does not directly

address mootness or these criteria, we dismiss the appeal as moot.

                         FOR THE COURT:




                                    3